DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This is in response to the amendments/arguments filed on 3/8/22. Claims 1 – 19 are pending in the current application. 	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 5 and 7 - 19 are rejected under 35 U.S.C. 102(a) as being anticipated by the video game “Fortnite”, (released 07/2017). 
Regarding claims 1 and 16 - 19, Division discloses a virtual item movement control method performed at a terminal having a processor and memory storing a plurality of programs to be executed by the processor, comprising: displaying, by the terminal, a target virtual item in a virtual scene, the target virtual item comprising a flying virtual item and a carrier virtual item, and the flying virtual item being used for hanging the carrier virtual item to descend in the virtual scene; determining, by the terminal, a target movement track of the target virtual item according to a first display position and a first speed of the target virtual item and at least one of an environmental condition of the virtual scene or a health value of the flying virtual item; and controlling, by the terminal, the target virtual item to move in the virtual scene according to the target movement track, (20:30 – 20:39 of NPL). 
Regarding claim 2, Division discloses wherein the determining, by the terminal, a target movement track of the target virtual item according to a first display position and a first speed of the target virtual item and at least one of an environmental condition of the virtual scene or a health value of the flying virtual item comprises: determining, by the terminal, a stress condition of the target virtual item according to at least one of the environmental condition of the virtual scene or the health value of the flying virtual item, the stress condition comprising wind power, air resistance, buoyancy, and gravity that the target virtual item encounters; and determining, by the terminal, the target movement track of the target virtual item according to the first display position, the first speed, and the stress condition, (20:33 of NPL). 
Regarding claims 3 – 5, Division discloses wherein the determining, by the terminal, a stress condition of the target virtual item according to at least one of the environmental condition of the virtual scene or the health value of the flying virtual item comprises at least one of: determining, by the terminal according to a weight of the target virtual item, the gravity that the target virtual item encounters; determining, by the terminal according to a magnitude and a direction of wind power in the virtual scene, the wind power that the target virtual item encounters; 031384-7018-US41determining, by the terminal according to the health value of the flying virtual item, the buoyancy that the target virtual item encounters, the buoyancy being positively correlated to the health value; and determining, by the terminal according to the health value of the flying virtual item and a movement speed of the target virtual item, the air resistance that the target virtual item encounters, (20:33 of NPL). 
	Regarding claim 7, Division discloses wherein the decreasing, by the terminal, the health value of the flying virtual item according to a weather condition in the virtual scene, destruction behavior of a virtual object in the virtual scene to the flying virtual item, or a movement duration of the flying virtual item comprises: 031384-7018-US42decreasing, by the terminal in a case that destruction behavior of a virtual object in the virtual scene to the flying virtual item is detected, the health value of the flying virtual item over time by using a time point at which the flying virtual item changes as a start point, (20:33 of NPL). 
	Regarding claim 8 – 15, Division discloses wherein the determining, by the terminal, a target movement track of the carrier virtual item according to the second display position, the second speed, and at least one of a terrain on which the carrier virtual item is located or interaction between the carrier virtual item and a virtual object or a virtual vehicle in a virtual scene comprises: determining, by the terminal, a stress condition of the carrier virtual item according to at least one of the terrain on which the carrier virtual item is located and interaction between the carrier virtual item and a virtual object or a virtual vehicle in the virtual scene, the stress condition comprising at least one of gravity, support force, buoyancy, friction, or thrust that the carrier virtual item encounters; and 031384-7018-US44determining, by the terminal, the target movement track of the carrier virtual item according to the stress condition, the second display position, and the second speed, (20:30 – 20:39 of NPL). 
	Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1 – 5 and 7 - 19 under the video game “The Division 2” have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the video game “Fortnite”. 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.M.T/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715